Citation Nr: 1429887	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-36 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  Vietnam service, from March 1967 to March 1968, has been confirmed.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2010, the Veteran specifically requested a Travel Board hearing.  See VA Form 9.  The Veteran failed to report to this hearing, which had been scheduled for December 2013.  The Veteran has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has skin cancer, related to his military service, to include due to his in-service exposure to Agent Orange.  The Veteran's service records are devoid of any findings related to skin-related treatment or complaints, but he has confirmed service in Vietnam.  As such, exposure to Agent Orange is conceded.  

The records includes a May 2009 letter from a private physician (Dr. A.M.) indicating that she had treated the Veteran since 1993 and he had been diagnosed and treated for skin cancers in the past.  An October 2008 VA dermatology consult note includes a diagnosis of actinic keratosis.  

A September 2009 statement from a VA physician shows that the Veteran had been treated by both VA and private providers for skin cancers.  That physician added that the Veteran had a history of exposure to Agent Orange, and that a dermatology clinic note mentioned that he had had the skin nodules for more than 30 years, which "suggests" Agent Orange as a causal or contributing factor.  The physician also mentioned that she was in receipt of a letter which confirmed the private skin cancer treatment.  This evidence suggests that the Veteran's currently-claimed skin cancer may be related to his service, to include exposure to Agent Orange.  

A medical opinion is needed to adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).  If it is found that the Veteran is not entitled to a regulatory presumption of service connection, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  

The most recent VA treatment records that have been associated with the claims file are from April 2010.  Therefore, any subsequent VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for skin complaints since service.  After securing the necessary release, the RO should obtain these records, including from Dr. A.M, and any VA treatment records dating since April 2010.  

2.  After completion of the foregoing,  should schedule the Veteran for an appropriate VA examination with regard to his claim seeking service connection for skin cancer.  The claims folder and copies of all pertinent records must be made available to the examiner for review.  Any medically indicated special tests should be accomplished.  

Based on the examination and review of the record, the examiner should respond to the following:

a)  Does the Veteran have (at present, or at any time since October 2008) a diagnosis of skin cancer?

b)  If skin cancer is diagnosed, is it at least as likely as not that the skin cancer is the result of the Veteran's active military service, to include his presumed exposure to herbicides (Agent Orange) in Vietnam?  

The examiner must provide a rationale or explanation for the opinion which discusses the facts of this particular case in conjunction with the medical principles involved, including what is known about the likely causes of skin cancer.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  The RO/AMC should notify the Veteran that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Following completion of all indicated development, the RO/AMC should then readjudicate the claim.  If the benefit sought on appeal remains denied, the RO/AMC should issue a Supplemental Statement of the Case (SSOC), and the Veteran should be afforded time in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



